                                                        IT IS ORDERED
                                                        Date Entered on Docket: October 23, 2018




                                                        ________________________________
                                                        The Honorable David T. Thuma
                                                        United States Bankruptcy Judge
______________________________________________________________________
                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW MEXICO

  In Re:                                          Case No.: 18-11160-t13
  Jamie Michael Birch
  aka James Birch                                 Chapter: 13
  dba J B Design
  and Julie Ann Birch,

                                   Debtor(s).

     DEFAULT ORDER GRANTING MOTION FOR RELIEF FROM STAY AND TO
   ABANDON AND ANNULMENT OF THE STAY NUNC PRO TUNC AS TO 2011 FORD
                 TAURUS WITH VIN: 1FAHP2EW5BG139337

         This matter came before the Court on the Motion for Relief from Automatic Stay and

  abandon property and Annulment of the stay nunc pro tunc (“Motion”) filed on September 21,

  2018, Docket No. 44 by Bridgecrest Credit Company, LLC ("Movant"). The Court, having

  reviewed the record and the Motion, and being otherwise sufficiently informed, FINDS:

         1.     On September 21, 2018, Movant served the Motion and a notice of the Motion

  (the "Notice") on the case Trustee, Tiffany M. Cornejo ("Trustee"), and on Debtors’ counsel,

  Gerald R. Velarde, by use of the Court's case management and electronic filing system for the

  transmission of notices, as authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on


                                                 1
  *4752011854135001*
  Case 18-11160-t13       Doc 46     Filed 10/23/18    Entered 10/23/18 16:12:40 Page 1 of 4
Debtor, Jamie Michael Birch, by United States first class mail, in accordance with Bankruptcy

Rules 7004 and 9014.

        2.      The Motion relates to the personal property known 2011 Ford Taurus with VIN:

1FAHP2EW5BG139337 (the "Collateral"). The Notice specified an objection deadline of 21

days from the date of service of the Notice, to which 3 days was added under Bankruptcy Rule

9006(f);

        3.      The Notice was sufficient in form and content;

        4.      The objection deadline expired on October 15, 2018;

        5.      As of October 16, 2018, neither Debtors nor Trustee, nor any other party in

interest, filed an objection to the Motion;

        6.      The Motion is well taken and should be granted as provided herein; and

        7.      By submitting this Order to the Court for entry, the undersigned counsel for

Movant certifies under penalty of perjury that, on October 16, 2018, Dyane Martinez of

Weinstein & Riley, P.S. searched the data banks of the Department of Defense Manpower Data

Center ("DMDC") and found that DMDC does not possess any information indicating that

Archie Smith is currently on active military duty of the United States.

        IT IS THEREFORE ORDERED:

        1.      Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens against

the Collateral, of any lien priority, are hereby are relief from the automatic stay and the

annulment of the Stay retroactively as to June 14, 2018 to permit Movant to exercise its right to

take any and all action necessary and appropriate to enforce Movant's interest against the

Collateral, including, but not limited to, the right to liquidate its Collateral pursuant to state law

or applicable non-bankruptcy law.


                                                   2
*4752011854135001*
Case 18-11160-t13         Doc 46     Filed 10/23/18      Entered 10/23/18 16:12:40 Page 2 of 4
       2.       The Trustee is deemed to have abandoned the Collateral from the estate pursuant

to 11 U.S.C. §554 as of the date of entry of this Order, and the Collateral therefore no longer is

property of the estate. As a result, Movant need not name Trustee as a defendant in any state

court action it may pursue to liquidate liens against the Collateral and need not notify Trustee of

any sale of the Collateral.

       3.       This Order does not waive Movant's claim against the estate for any deficiency

owed by Debtors after any repossession sale or other disposition of the Collateral. Movant may

file an amended proof of claim for this bankruptcy case within 30 days after a repossession sale

of the Collateral should it claim that Debtor owes any amount after the sale of the Collateral.

       4.       This Order shall continue in full force and effect if this case is dismissed or

converted to a case under another chapter of the Bankruptcy Code.

       5.       This Order is effective and enforceable upon entry. The 14-day stay requirement

of Fed.R.Bankr.P. 4001(a)(3) is waived.


                                   XXX END OF ORDER XXX


Submitted by:


                                                       /s/ Jason C. Bousliman
                                                       Jason C. Bousliman, SBN 14830
                                                       Weinstein & Riley, P.S.
                                                       5801 Osuna Rd. NE, Suite A-103
                                                       Albuquerque, NM 87109
                                                       Telephone: 505-348-3204
                                                       Facsimile: 505-214-5116
                                                       E-mail: JasonB@w-legal.com
                                                       Attorney for Movant




                                                  3
*4752011854135001*
Case 18-11160-t13         Doc 46     Filed 10/23/18     Entered 10/23/18 16:12:40 Page 3 of 4
Copies to:
Jamie Michael Birch
4810 Rio
Farmington, NM 87402
Debtor

Gerald R Velarde
2531 Wyoming Blvd NE
Albuquerque, NM 87112-1027
Attorney for Debtor

Tiffany M. Cornejo
625 Silver Avenue SW
Suite 350
Albuquerque, NM 87102-3111
Trustee

U.S. Trustee
United States Trustee
PO Box 608
Albuquerque, NM 87103-0608




                                           4
*4752011854135001*
Case 18-11160-t13      Doc 46   Filed 10/23/18   Entered 10/23/18 16:12:40 Page 4 of 4
